Case: 16-15796    Date Filed: 11/28/2018   Page: 1 of 3

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 16-15796; 16-17387
                      ________________________

               D.C. Docket No. 6:15-cr-00249-CEM-TBS-1

UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,


                                   versus


EUGENE WARREN BREWINGTON,
a.k.a. Gene,
CHIMA EDOZIE ALIGWEKWE,
a.k.a. Six,

                                                      Defendants - Appellants.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 28, 2018)

Before TJOFLAT, MARCUS, and NEWSOM, Circuit Judges.

PER CURIAM:
                 Case: 16-15796   Date Filed: 11/28/2018   Page: 2 of 3


      Beginning in late 2010, Eugene Warren Brewington, Chima Aligwekwe,

and others operated a fraudulent telemarketing scheme, directing teams of callers

who falsely promised timeshare vacation property owners that their properties had

sold so that the owners would give them money for fictitious closing costs. On

December 2, 2015, a grand jury returned a 16-count indictment that charged

Brewington and Aligwekwe with conspiracy to commit mail and wire fraud and

with the commission of mail fraud. Brewington was also charged with the

commission of wire fraud. A jury found Brewington guilty of conspiracy to

commit mail and wire fraud in violation of 18 U.S.C. § 1349; four counts of wire

fraud in violation of 18 U.S.C. § 1343; and eleven counts of mail fraud in violation

of 18 U.S.C. §§ 1341-42. A jury found Aligwekwe guilty of conspiracy to

commit mail and wire fraud in violation of 18 U.S.C. § 1349, and of mail fraud in

violation of 18 U.S.C. §§ 1341-42. The District Court sentenced each defendant to

serve 108 months' imprisonment followed by three years' supervised release.

      Brewington appeals his convictions and sentences. He challenges his

convictions on the following grounds:

             •       The entry of evidence of other crimes denied Brewington his
                     constitutional right to a fair trial;
             •       The District Court should have granted his motion for mistrial
                     and severed his trial because the joinder with co-defendants
                     compromised the jury's ability to make a reliable judgment
                     regarding his individual guilt or innocence.

And he challenges his sentences on the following grounds:
                                           2
                Case: 16-15796   Date Filed: 11/28/2018    Page: 3 of 3


            •       The District Court erred by finding a four level role adjustment
                    under U.S.S.G. § 3B1.1. where the government could not
                    establish Brewington's role relative to that of other persons in
                    the business, the appropriate number of participants, or how the
                    business was otherwise extensive;
            •       The District Court relied on improper factors and failed to
                    consider mitigating evidence under 18 U.S.C. § 3553(a) when it
                    imposed a sentence at the highest end of the guidelines.

      Aligwekwe also appeals his convictions and sentences. He challenges his

convictions on the following grounds:

            •       The District Court erred in delivering a "deliberate ignorance"
                    charge to the jury;
            •       The District Court erred by allowing irrelevant evidence
                    regarding the type of automobile owned by Aligwekwe to be
                    presented to the jury;
            •       Aligwekwe was denied a fair trial due to the cumulative errors
                    made by the District Court.

And he challenges his sentences on the following grounds:

            •       The District Court erred by including acquitted and uncharged
                    conduct in the calculation of his sentencing guideline range;
            •       The District Court erred by including acquitted and uncharged
                    conduct in the calculation of his restitution;
            •       The District Court erred by overruling his objections to his Pre-
                    sentence report;
            •       The sentence is substantively unreasonable given all of the
                    sentencing factors and the characteristics of Aligwekwe.

      We have carefully considered these issues and after entertaining briefing and

oral argument find that they lack merit.

      AFFIRMED.



                                           3